Citation Nr: 1517434	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  11-15-973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for pulmonary hypertension, to include as secondary to sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from March 1974 to March 1978, June 1980 to October 1980, February 1981 to February 1982, and May 1989 to July 1999.  

These matters come before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

In November 2012, the Veteran testified before a Decision Review Officer in Detroit, Michigan.  A transcript of that hearing is of record.

The appeal is remanded to the Agency of Original Jurisdiction (AOD).  VA will notify the appellant if further action is required.  


REMAND

Sleep Apnea

The Veteran contends that he had symptoms of sleep apnea, to include headaches, daytime sleepiness, and snoring, in service.  However, his STRs are negative for such, and he specifically denied frequent trouble sleeping, or frequent headaches on his reports of medical history. (i.e. see 1988, 1989, 1997, 1998, 1999 records).  Upon retirement in 1999, the Veteran noted that he had five complaints, but specifically denied frequent trouble sleeping and frequent headaches.

The Veteran's military personnel records reflect that he worked "long hours;" performed duties "after normal work hours;" was "often working weekends and holidays;" "showed great stamina and dedication to his duties by working long hours, extending well into nights and weekends;" was "working extra hours including nights and weekends;" "worked tirelessly long weeks," and "maintained a high level of morale despite having to perform during long hours and arduous conditions."  (See August 1991, February 1993, February 1994, August 1994, and February 1995 Officer Evaluation Reports (OERs).)

The earliest clinical evidence of sleep apnea is in 2006, seven years after separation from service.  A November 2006 Mount Clemens Regional Medical Center record reflects "severe excessive day time sleepiness" and "severe obstructive sleep apnea syndrome."

The Veteran underwent a VA examination in 2009.  However, the examiner did not provide an opinion as to whether it was as likely as not that the Veteran had sleep apnea causally related to active service.  When VA provides an examination, it must provide an adequate one.  Thus, the Board finds that a supplemental opinion is warranted.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The clinician should discuss the Veteran's work history in service, the Veteran's statements that he was tired in service, the Veteran's STRs, and if pertinent, the Veteran's weight, age, and gender when diagnosed with sleep apnea, as opposed to those factors in service.  (The Veteran's weight in 1999 prior to retirement was 218 lbs.; his weight in 2006 when diagnosed with sleep apnea was 234-244 lbs.  The Veteran is 72 inches in height.)

Pulmonary Hypertension

The Veteran was diagnosed with pulmonary hypertension approximately seven years after separation from service.  He contends that his pulmonary hypertension is secondary to sleep apnea, and that he had sleep apnea in service.  Thus, the issue of entitlement to service connection for pulmonary hypertension is inextricably intertwined with the issue of entitlement to service connection for sleep apnea.  The Board has also considered whether service connection may be granted on a direct incurrence basis.


The Veteran's STRs include PFT results which were indicative of borderline obstruction (See January 1997 and 1998 records), and an incident when he complained of heart palpations, mostly at rest, in August 1990.  The Veteran's STRs also reflect normal EKG/ECG results.  (See August 1990 STR and March 1999 retirement examination report.)  Blood test results are also in evidence.  (See January 1997record)

The Veteran's STRs reflect that the denied dizziness or fainting spell, pain or pressure in the chest. ( i.e. see 1988, 1989, 1997, 1998, 1999 reports of medical history).  

The Veteran underwent a VA examination in 2009.  However, the examiner did not provide an opinion as to whether it was as likely as not that the Veteran had pulmonary hypertension causally related to active service, or sleep apnea.  Thus, the Board finds that a supplemental opinion is warranted.  Barr, 21 Vet. App. at 303.  The clinician should discuss the Veteran's STRs, his level of the disability more than seven years after service (October 2006 St. Joseph's Healthcare record reflects moderate pulmonary hypertension; November 2006 record reflects mild pulmonary hypertension) 

In addition, records from treatment providers from July 1999 to 2007 should be associated with the claims file, to include records from Dr. R. Ausi, and Mt. Clemens Regional Medical Center. 

Lumbar Spine Disability

The Veteran's STRs include a January 1986 diagnosis of a muscle mass strain. November 1990 diagnosis of lumbar strain with sciatic involvement.  

A January 21, 1997 record reflects that his back/spine had normal range of motion upon general examination.  The Veteran denied back troubles on his reports of medical history.  
.
A post service September 2004 Harper Metro Radiology MRI record reflects that the Veteran had low back pain radiating to the right side.  The impression was degenerative disc disease with disc protrusions at L1-2, L3-4, L4-5, and L5-S1.

A September 2007 St. Joseph's Healthcare record reflects that the Veteran complained of low back pain of 2-3 days.  It was noted that he had bent over to get something and his lower back muscles cramped up.

The Veteran reported at 2009 VA examination that he was prescribed Zanaflex in 2003 and 2004 for back pain, which resulted in hospitalization for drug reaction.  The Board finds that records from 2003 treatment are necessary to adjudicate the claim.  In addition, records from St. Joseph's health care from separation to 2004 should be obtained.  As additional records may be obtained on remand, a supplemental medical opinion should be obtained, based on consideration of the complete record.  

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all providers (VA and private) from whom he has received back, sleep apnea, and pulmonary hypertension examination/treatment, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider or employer identified, to include: a) Dr. R. Ausi from 1999 to 2007; b.) Mt. Clemens Regional Medical Center from 1999 to 2007; c.) 2003 and 2004 records regarding treatment for back pain, to include medication; and d). St. Joseph's from 1999 to 2005.

After obtaining completed VA Forms 21-4142, attempt to obtain all identified pertinent medical records, to include VA records, if any from 1999 to 2007.  

2.  Thereafter, obtain a supplemental clinical opinion from an appropriate examiner as to whether it is as likely as not that the Veteran has sleep apnea causally related to active service.  The clinician should consider the pertinent evidence of record, to include: a.)the Veteran's STRs which note that he denied frequent headaches or frequent trouble sleeping; b.) the Veteran's post service statements that he was tired in service and his OERs which note that he worked long hours, weekends, holidays, and after normal hours (e.g. August 1991, February 1993, February 1994, August 1994, and February 1995); c.) the November 2006 Mount Clemens Regional Medical Center record which reflects "severe excessive day time sleepiness" and "severe obstructive sleep apnea syndrome"; and d) the Veteran's weight, age, and gender when diagnosed with sleep apnea, as opposed to those factors in service.  (The Veteran's weight in 1999 prior to retirement was 218; his weight in 2006 when diagnosed with sleep apnea was 234-244 lbs.; the Veteran is 72 inches in height.)

3.  Obtain a supplemental clinical opinion from a cardiologist, if reasonably available, or another appropriate clinician, as to whether it is as likely as not that the Veteran pulmonary hypertension causally related to active service, and/or causally related to, or aggravated by sleep apnea.  The clinician should consider the pertinent evidence of record, to include: a.)the Veteran's in-service 1997 and 1998 PFT results ; b.) the Veteran's August 1990 complaint of heart palpations, mostly at rest; c.) The Veteran's August 1990 and March 1999 findings of normal EKG/ECG results; d.) January 1997 blood test results, if pertinent; e.) the Veteran's denials of dizziness or fainting spell, and pain or pressure in the chest (i.e. see 1988, 1989, 1997, 1998, 1999 reports of medical history); f.) the October 2006 St. Joseph's Healthcare record which reflects moderate pulmonary hypertension; g.) the November 2006 which reflects mild pulmonary hypertension; and h.) the Veteran's diagnosis of sleep apnea.

The clinician should discuss the Veteran's level of the disability more than seven years after service, as it may relate to its onset as it was left untreated.

4.  Obtain a supplemental clinical opinion from an orthopedist, if reasonably available, or another appropriate clinician, as to whether it is as likely as not that the Veteran has a lumbar spine disability causally related to active service.  The clinician should consider the pertinent evidence of record, to include: a.)the January 1986 STR with diagnosis of muscle mass strain; b.) the November 23, 26, and 28, 1990 STRs diagnosis of lumbar strain; c.) the January 21, 1997 record of normal range of motion; d.) the 1988, 1989, 1997, 1998, 1999 reports of medical history; e.) the September 2004 MRI results of DDD and disc protrusions at L1-2, L3-4, L4-5, and L5-S1; and f. the level of severity of the Veteran's back disability upon diagnosis in 2004 with regard to his age and weight and normal progression of the spine.

5.  Thereafter, readjudicate the issues on appeal since issuance of the Supplemental Statement of the Case in January 2014.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


